Citation Nr: 1760238	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-24 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of Rocky Mountain Spotted Fever (RMSF).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1976.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran asserts that he was diagnosed with RMSF in service and has since self-treated chronic symptoms and flare-ups with Tylenol, naproxen, and nasal sprays.  He stated that he has suffered from cellulitis and sinusitis since he was bitten by a tick on his left hip.  The Veteran reported that at one point he ignored his symptoms and was hospitalized as a result.

At his 2016 hearing, the veteran testified that he was informed RMSF was dormant; but when hospitalized in 1987, an unknown organism was found in his system.  He called attention to 2014 blood tests that he believed showed RMSF in his system.

Service treatment records (STRs) show that the Veteran was hospitalized in April 1974 because of the possibility that he suffered from RMSF.  Pain, a large area of purpura, tenderness and edema were observed on the right leg.  Consultation with an infectious disease specialist led to a diagnosis of and treatment for cellulitis.  Post-service treatment records show treatment for cellulitis.

The second page of the Veteran's July 2014 blood tests are of record.   The test shows an RMSF IgG of 1:128 and RMSF IgM of less than 1:64.  However, there is nothing of record to allow for interpretation of that data.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records related to the claim on appeal. 

2.  Schedule the Veteran for an appropriate examination to answer the following questions:

a.  Do current medical records and laboratory tests confirm that the Veteran suffers from residuals of RMSF?

b.  Is it as least as likely as not (50 percent probability or more) that the Veteran suffered from RMSF in service?

c.  If it is determined that the Veteran did not suffer from RMSF in service, provide detailed rationale for the opinion to include information from the record, the Veteran's lay statements, and the examiner's own expertise.

If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

3.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




